UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7209



JAMES EDWARD MILLER,

                                              Plaintiff - Appellant,

          versus


MIKE PIERCE; DAVID PENDRY; BUTCH HOLLAND; TIM
CHEEK; RONNIE PRICE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:99-cv-00050)


Submitted:   May 30, 2007                  Decided:   June 15, 2007


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Miller, Appellant Pro Se.     Stephen Mason Thomas,
PATRICK, HARPER & DIXON, Hickory, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Edward Miller appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint upon remand

from   this    court.   We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     Miller v. Pierce, No. 5:99-cv-00050 (W.D.N.C.

June 28, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -